Citation Nr: 0511621	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-35 431	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming




THE ISSUE

Entitlement to service connection for bilateral hearing loss.  




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1944 to June 1946.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a December 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cheyenne, Wyoming.


FINDINGS OF FACT

A hearing loss disability was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
postservice year; and there is no competent evidence relating 
the veteran's current hearing loss to service.   


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the December 2002 decision 
denying his claim.  In that decision and in a November 2003 
statement of the case (SOC), he was notified of the evidence 
necessary to substantiate his claim, and of what was of 
record.  By correspondence prior to the rating on appeal, in 
August 2002, and in December 2002, he was notified of the 
VCAA and how it applied to his claim.  The August and 
December 2002 letters, and the November 2003 SOC clearly 
cited the changes in the law brought about by the VCAA and 
implementing regulations, and explained that VA would make 
reasonable efforts to help the veteran get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Although he was advised to respond with any new evidence in 
support of his claims within 30 days, he was further notified 
that evidence submitted within a year would be considered.  
In fact, all evidence received in the interim has been 
accepted for the record and considered.  Although the veteran 
was not specifically advised to submit everything he had 
pertinent to his claims, he was advised that VA would obtain 
any Federal government records, including any VA treatment 
records and that if he completed the provided releases VA 
would assist him in obtaining any records he identified.  
This notice was essentially equivalent to telling him to 
submit everything he had pertinent to the claim.  In one form 
or another he has received all mandated notice; he is not 
prejudiced by any technical notice deficiency along the way.  

Regarding the duty to assist, the record includes VA 
treatment reports, and reports of VA audiological 
evaluations.  The Board has considered whether a further VA 
examination for a nexus opinion is necessary, and has 
determined that one is not.  There is nothing in the record 
(other than the veteran's allegations) suggesting that the 
veteran's current hearing loss may be associated with an 
event, injury, or disease in service.  See 38 C.F.R. § 3.159 
(c)(4)(C).  There is no indication that any pertinent 
evidence is outstanding.  Notably, while there is a computer 
printout that suggests that the veteran has received 
supplemental Social Security benefits since 1999, it is not 
alleged and the record does not suggest that a hearing loss 
disability was a basis for such award, i.e., the Social 
Security payments began several years prior to the first 
recorded clinical notations of hearing loss.  Accordingly, 
development to obtain any Medical Records underlying a Social 
Security benefits award would serve no useful purpose, but 
would merely add needless delay to the appeal process.  All 
notice and duty to assist requirements appear to be met.  The 
veteran is not prejudiced by the Board's review of the matter 
on the merits.  See Conway v. Principi,  6 Vet. App. 226 
(1994).  

II.	Factual Background

The veteran's DD Form 214 reflects that he did not serve in 
combat.  His military occupations (MOSs) were projectionist 
and baker (for 6 months).  His service medical records 
(SMR's) show that on August 1944 entrance examination the 
ears were normal, and  hearing was 15/15, bilaterally.  In 
September 1944, the veteran was apparently seen for some type 
of right ear injury or infection, as it was noted that some 
sort of ointment was applied.  He was advised to keep the ear 
dry.  On June 1946 separation examination, the ears were 
normal; whispered voice hearing was 15/15, bilaterally.     

VA treatment records from 1993 to 1995 contain no references 
to hearing loss.  On general medical examination in December 
1993, the veteran denied having any hearing loss.  Records 
from the Cheyenne VA Medical Center (VAMC) for the period 
from January 2001 through November 2002 include an April 2002 
report of psychiatric treatment when the veteran indicated he 
needed to have his ears examined due to earwax build up and 
impaired hearing.  In May 2002 he was seen for audiology 
clinic assessment.  It was noted that audiometry revealed a 
moderate to profound sensorineural hearing loss (SNHL) from 
3000 to 8000 hertz in the right ear, and a moderate to severe 
SNHL from 2000 to 8000 hertz in the left ear.  

On August 2002 VA audiometry puretone thresholds were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
55
60
   LEFT
20
15
65
65
65

Discrimination was 88 percent in the right ear, and 92 
percent in the left ear.  The veteran reported he had had a 
gradual loss of hearing (speech not clear) in both ears.  
Regarding noise exposure, the veteran reported working in a 
service bakery for 3 years, and working as a structural 
engineer postservice.

On VA audiological evaluation in October 2002, the veteran 
was found to have moderate SNHL in the right ear and 
moderately severe SNHL in the left ear.  The history he 
provided included that his hearing loss was of 20+ years 
duration, and that he had 3 years of noise exposure in an 
army bakery.  He did not report any postservice noise 
exposure. 

I.	Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  To establish service connection for a disability, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the disease or injury in service 
and the present disability. Hickson v. West; 13 Vet. App. 
247, 248 (1999).

Hearing loss disability is defined by regulation.  Impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The record amply demonstrates (by VA audiometry puretone 
threshold reports) that the veteran has a bilateral SNHL 
disability by VA standards.  However, his service medical 
records contain no notations pertaining to hearing loss.  
There is one notation of treatment early in service for right 
ear injury or infection.  Some sort of ointment was applied, 
and he was advised to keep the ear dry.  No hearing loss was 
noted at the time.  He returned to more than a year and a 
half of further active duty with no further complaints noted.  
On examination for separation from service, the ears were 
normal as was whispered voice hearing acuity.  
As a hearing loss disability was not noted in service or in 
the first postservice year, service connection for such 
disability on the basis that it became manifested in service 
and persisted, or on a presumptive basis under 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (as a chronic 
disease because SNHL is an organic disease of the nervous 
system) is not warranted.  

What would be needed to establish service connection for 
hearing loss in these circumstances is competent evidence of 
a nexus between the current hearing loss disability and an 
event (injury or disease) in service.  The record does not 
include any such evidence.  The veteran's records do not 
report any noise trauma.  He has recently indicated that he 
had had 3 years of noise exposure working in a bakery in 
service (official records note he worked in a service bakery 
6 months and, notably, his entire period of active duty 
spanned less than 2 years).  Although a bakery would not 
normally be considered an unusually noisy environment (such 
as artillery service, diesel engine repair, aviation, etc.), 
it is not inconceivable that a service bakery might have had 
some noisy equipment.  However, there is nothing to indicate 
that any such noise exposure would have been responsible for 
the veteran's current hearing loss disability (as opposed to 
his postservice work as a structural engineer, which is 
reported in earlier records, but not most recently).  The 
prolonged interval of time between the veteran's service 
discharge and the first clinical notations of hearing loss, 
in April 2002 -a period of nearly 56 years - is of itself a 
factor weighing against a finding that any current hearing 
loss disability is service related.  While the veteran 
reported in October 2002 that he had a 20+ year history of 
hearing loss, it is significant that on December 1993 VA 
examination he denied having any hearing loss.  No medical 
examiner has related the veteran's hearing loss to service.  
The veteran's assertions that his hearing loss is related to 
bakery noise exposure in service are not competent evidence; 
as a layperson he lacks competence to offer a medical opinion 
in that regard.  Espiritu v. Derwinski, 2 Vet, App. 492 
(1992).  

Without any competent evidence of a nexus between the 
veteran's current hearing loss disability and service, the 
preponderance of the evidence is against his claim.  Hence, 
it must be denied.  

ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	GEORGE R SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


